                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 119-3 Filed 04/15/21 Page 1 of 2 Page ID
                                                                                                                                               #:1939


                                                                                                               1   ALAN J. KESSEL, Bar No. 130707
                                                                                                                   alan.kessel @troutman.com
                                                                                                               2   JEFFREY M. GOLDMAN, Bar No. 233840
                                                                                                                   jeffrey.goldman@troutman.com
                                                                                                               3   KEVIN A. CRISP, Bar No. 261023
                                                                                                                   kevin.crisp@troutman.com
                                                                                                               4   LAUREN E. GROCHOW, Bar No. 293601
                                                                                                                   lauren.grochow@troutman.com
                                                                                                               5   TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                   5 Park Plaza, Suite 1400
                                                                                                               6   Irvine, CA 92614-2545
                                                                                                                   Telephone: 949.622.2700
                                                                                                               7   Facsimile: 949.622.2739
                                                                                                               8   Attorneys for Defendants
                                                                                                                   SMART KING LTD., JIAWEI WANG, and
                                                                                                               9   CHAOYING DENG and Defendant and
                                                                                                                   Counterclaimant FARADAY&FUTURE INC.
                                                                                                              10
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11                        UNITED STATES DISTRICT COURT
                                                                                                              12                       CENTRAL DISTRICT OF CALIFORNIA
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13                                WESTERN DIVISION
                                                                                                              14
                                                                                                              15   HONG LIU,                                Case No. 2:20-cv-08035-SVW-JPR
                                                                                                              16                  Plaintiff,                The Honorable Stephen V. Wilson
                                                                                                              17           v.                               [PROPOSED] ORDER GRANTING
                                                                                                                                                            JOINT STIPULATION RE
                                                                                                              18   FARADAY&FUTURE INC.,                     DISCOVERY, PRE-TRIAL AND
                                                                                                                   SMART KING LTD., JIAWEI                  TRIAL DATES UNDER CIVIL
                                                                                                              19   WANG, and CHAOYING DENG,                 TRIAL PREPARATION ORDER
                                                                                                                                                            [DKT. NO. 87]
                                                                                                              20                  Defendants.
                                                                                                              21
                                                                                                                   AND RELATED COUNTERCLAIM
                                                                                                              22
                                                                                                              23
                                                                                                              24
                                                                                                              25
                                                                                                              26
                                                                                                              27
                                                                                                              28
                                                                                                                   [PROPOSED] ORDER GRANTING JOINT STIPULATION RE DISCOVERY, PRE-TRIAL AND TRIAL DATES
                                                                                                                                     UNDER CIVIL TRIAL PREPARATION ORDER [DKT. NO. 87]
                                                                                                                   115274087
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 119-3 Filed 04/15/21 Page 2 of 2 Page ID
                                                                                                                                               #:1940


                                                                                                               1           Pursuant to the parties’ Stipulation, and good cause shown, the Court grants
                                                                                                               2   the Stipulation and sets the following schedule for the case:
                                                                                                               3    Event                                         Previous          Deadline
                                                                                                               4                                                  Deadline
                                                                                                                    Fact Discovery Cut-Off                        April 23, 2021    May 14, 2021
                                                                                                               5    Last Day to Serve Initial Expert Reports      April 27, 2021    May 18, 2021
                                                                                                               6    Last Day to File Motions (except              May 11, 2021      May 18, 2021
                                                                                                                    Daubert and all other Motions in
                                                                                                               7
                                                                                                                    Limine)
                                                                                                               8    Last Day to Serve Rebuttal Expert             May 4, 2021       May 25, 2021
                                                                                                                    Reports
                                                                                                               9
                                                                                                                    Expert Discovery Cut-Off                      May 18, 2021      June 8, 2021
                                                                                                              10    Last Day to File Daubert Motions and          May 25, 2021      June 15, 2021
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11    Motions in Limine
                                                                                                                    Any Unresolved Discovery Disputes             May 18, 2021      June 8, 2021*
                                                                                                              12    Must be Brought Promptly and Directly
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA




                                                                                                                    to the Attention of this Court
                                                              S U I T E 1400




                                                                                                              13
                                                                                                                    Memoranda of Contentions of Fact and          June 1, 2021      June 22, 2021*
                                                                                                              14    Conclusions of Law, Trial Briefs,
                                                                                                              15    Exhibit Lists, Witness Lists, Jury
                                                                                                                    Instructions Due
                                                                                                              16    Three Copies of Previously-Filed              June 8, 2021      June 29, 2021
                                                                                                              17    Exhibit List, Three Copies of                 8:30 AM           8:30 AM*
                                                                                                                    Previously-Filed Witness, One Copy of
                                                                                                              18    Previously-Filed Witness’ Declarations,
                                                                                                              19    List Due to Courtroom Deputy Clerk
                                                                                                                    Trial                                         June 8, 2021      June 29, 2021
                                                                                                              20                                                  9:00 AM           9:00 AM *
                                                                                                              21   *Denotes date set by Trial Preparation Order, albeit moved by three weeks per
                                                                                                              22   Judge Rosenbluth’s suggestion.
                                                                                                              23
                                                                                                              24           IT IS SO ORDERED.
                                                                                                              25
                                                                                                              26   Dated: _______________
                                                                                                                                                           HON. STEPHEN V. WILSON
                                                                                                              27                                           UNITED STATES DISTRICT JUDGE
                                                                                                              28                                            -1-
                                                                                                                   [PROPOSED] ORDER GRANTING JOINT STIPULATION RE DISCOVERY, PRE-TRIAL AND TRIAL DATES
                                                                                                                                     UNDER CIVIL TRIAL PREPARATION ORDER [DKT. NO. 87]
                                                                                                                   115274087
